Case 2:19-cv-04738-MKB-SMG Document 1-2 Filed 08/16/19 Page 1 of 3 PageID #: 25




                 EXHIBIT B




                 EXHIBIT B
Case 2:19-cv-04738-MKB-SMG Document 1-2 Filed 08/16/19 Page 2 of 3 PageID #: 26



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK

   TIMOTHY POWERS,

                             Plaintiff,

                vs.                                   DECLARATION OF BRUCE BARKET

   ROMAN CATHOLIC DIOCESE OF
   ROCKVILLE CENTRE, ST. MARTINS                      DOCKET NO:        19-cv-4738
   TOURS CHURCH and ROBERT
   GUGLIEMONE,

                             Defendants.


           I, Bruce Barket, declare as follows:

           1.         I am attorney at law licensed to practice in the Eastern District of New York and

   in New York State and before the United States District Court for the Eastern District. I am a

   Partner in the law firm of Barket, Epstein, Kearon, Aldea & Lo Turco, LLP. and counsel of

   record for Defendant Robert Guglielmone.           The matters set forth are within my personal

   knowledge, and if called upon as a witness I could and would testify competently as follows:

           2.         Attached as Exhibit A to defendant, Robert Guglielmone's, filed Notice of

   Removal is a true and correct copy of the Complaint that Plaintiff Timothy Powers filed on

   August 14, 2019 in this action against Robert Guglielmone in the Supreme Court of the State of

   New York, County ofNassau.

           3.         Neither Robert Guglielmone, St. Martin of Tours Church, nor the Catholic

   Diocese of Rockville Centre have been served with the Complaint or any other process, pleading,

   or order in this case.
Case 2:19-cv-04738-MKB-SMG Document 1-2 Filed 08/16/19 Page 3 of 3 PageID #: 27




          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct. Executed on this the 16th day of August, 2019, in Garden City,

   New York.




                                                  2
